Citation Nr: 0631677	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for depression and 
irritability, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for duodenal ulcer 
with rectal bleeding.

9.  Entitlement to service connection for eczematous 
dermatitis.

10.  Entitlement to an increased rating for lumbar strain 
with degenerative disc disease and left sciatica, currently 
evaluated as 60 percent disabling.

11.  Entitlement to an increased rating for gout, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for chronic 
fatigue, headaches, muscle aches, and joint pain are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Objective indications of sleep disturbance as a chronic 
disability are not demonstrated.

2.  Objective indications of depression and irritability as 
a chronic disability are not demonstrated.

3.  Objective indications of memory loss as a chronic 
disability are not demonstrated.

4.  Duodenal ulcer with rectal bleeding was not manifest in 
service or within one year of separation, and is not related 
to gastrointestinal complaints in service.

5.  There is no evidence of current eczematous dermatitis. 

6.  Lumbar strain with degenerative disc disease and left 
sciatica is manifested by limitation of motion, pain, 
tenderness, and weakness.

7.  Gout is manifested by annual exacerbations without 
impairment of health.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of sleep 
disturbance as a manifestation of an undiagnosed illness 
that was incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  The veteran does not exhibit signs and symptoms of 
depression and irritability as a manifestation of an 
undiagnosed illness that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

3.  The veteran does not exhibit signs and symptoms of 
memory loss as a manifestation of an undiagnosed illness 
that was incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  Duodenal ulcer with rectal bleeding was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Eczematous dermatitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

6.  The criteria for a rating in excess of 60 percent for 
lumbar strain with degenerative joint disease and left 
sciatica have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 
5295 (before and after September 23, 2002) and 5237, 5242, 
5243 (after September 26, 2003).

7.  Gout is 20 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5002, 5017, 
5271, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  This 
mandates that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in the veteran's 
case, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that 
any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in February 2001 
instructed the veteran regarding the law pertaining to his 
claim and indicated the evidence necessary to support his 
claims for increased ratings and service connection.  A 
February 2002 letter also provided such instruction and 
asked the veteran to identify evidence in support of his 
claims.  A VCAA letter dated in January 2004 provided 
information pertaining to the status of the veteran's claim 
and discussed what the evidence must show to establish 
entitlement to the benefits sought by the veteran.  That 
letter also provided examples of evidence the veteran could 
submit in support of his claims pertaining to undiagnosed 
illness.  A letter dated in May 2006 provided information 
regarding effective dates.  Thereafter, the veteran 
submitted no additional evidence or argument.  Thus, the 
notice provided was in compliance with Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In sum, the Board thus concludes that VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations in this case.  In sum, VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  The 
record reflects numerous attempts by VA to procure the 
veteran's service medical records.  Unfortunately, the 
service department has been unable to locate those records.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.




Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by September 30, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317 (2006).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

	Sleep Disturbance, Depression, Irritability, and Memory 
Loss

On VA examination in May 1997, the veteran complained of 
memory problems, and his wife reported that the veteran was 
forgetful and irritable.  The veteran also reported 
insomnia.  The impression was mental changes with 
irritability, forgetfulness, and insomnia, exact etiology 
unknown.

A VA psychiatric examination was conducted in September 
1997.  The veteran reported that he had trouble getting to 
sleep.  He also endorsed depression.  On mental status 
examination, the veteran was cooperative, goal oriented and 
oriented as to time, place and person.  His thoughts were 
organized and he could express himself well.  Speech was 
normal, as were the veteran's affect and mood.  His 
intellect was average.  Memory and judgment were good.  The 
examiner concluded that there was no psychiatric disease.

On VA psychiatric examination in March 1999, the veteran's 
attention was directed to the examiner and could be 
maintained.  The veteran complained of occasional 
sleeplessness and of occasional depressive feelings.  The 
examiner concluded that he agreed with the previous 
examiner, who had found no diagnosable psychiatric condition 
in the veteran.  

An additional VA psychiatric examination was conducted in 
July 2002.  The examiner noted that the veteran had no 
psychiatric history.  He indicated that the veteran had 
sluggishness in his general behavior.  The veteran was well 
oriented.  Memory testing revealed that the veteran recalled 
three objects after four to five minutes of diversified 
conversation.  He performed serial seven calculations well.  
He understood and explained various proverbs correctly.  The 
examiner noted that the veteran complained of sleep 
disturbances but opined that such was not a residual of the 
Gulf War.  He also noted that although the veteran 
complained of impatience with others, he acknowledged that 
such symptom was probably common with age and that it was 
possible that it was part of his congenital personality.  
The examiner concluded that the mental status examination 
was normal and that the veteran's mental condition was 
within normal limits.

Having reviewed the evidence pertaining to these claims, the 
Board concludes that service connection for sleep 
disturbance, depression, irritability, and memory loss is 
not warranted.  In this regard, the Board notes that the 
record contains no evidence documenting objective 
indications of chronic disability manifested by sleep 
disturbance, depression, irritability, or memory loss.  In 
fact, various psychiatric examinations have resulted in 
findings that the veteran has no diagnosable psychiatric 
disease.  The July 2002 examiner indicated that he found no 
memory problems in the veteran.  He concluded that the 
reported sleep problems were not related to the veteran's 
participation in the Gulf War.  The veteran acknowledged 
that his irritability and impatience was a personality 
trait.  

As the objective indications necessary for service 
connection for disability manifested by sleep disturbance, 
depression, irritability, and memory loss as manifestations 
of an undiagnosed illness are not shown, service connection 
is not warranted for these claimed disabilities. 

	Duodenal Ulcer with Rectal Bleeding

Available service medical records indicate that he was 
diagnosed with viral gastroenteritis in September 1982.  
Gastroenteritis was also diagnosed in April 1988.

On VA general medical examination in September 1997, the 
veteran complained of episodes of vomiting, aggravated by 
certain foods.  He also reported epigastric cramps and 
diarrhea.  The examiner noted the veteran's report of 
gastrointestinal symptoms in 1987, and an acute bout of 
gastroenteritis during the Gulf War.  The veteran complained 
of rectal bleeding following excessive diarrhea.  The 
diagnosis was irritable bowel and stomach syndrome.

Private medical records reflect that the veteran presented 
with a one week history of flu like symptoms in February 
1999.  He reported that he was diagnosed with an ulcer in 
the military.  Endoscopy revealed a duodenal ulcer.  

A VA treatment note dated in September 2000 indicates the 
veteran's complaint of progressively worsening epigastric 
pain.  The impression was gastritis and gastroesophageal 
reflux disease.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that service connection for a 
duodenal ulcer with rectal bleeding is not warranted.  There 
is no competent evidence that bouts of viral gastroenteritis 
in service are related to the duodenal ulcer diagnosed in 
1999, more than four years after discharge from service.  At 
this time, there is no competent evidence of ulcer disease 
during service or within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

The evidence of a relationship between the veteran's 
duodenal ulcer and his military service is limited to his 
assertions; however, as a layperson, he is not qualified to 
render an opinion concerning question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
duodenal ulcer with rectal bleeding.

	Eczematous Dermatitis

An undated service medical record indicates a diagnosis of 
eczematoid dermatitis.  Available service medical records 
are otherwise negative for any diagnosis, abnormal finding, 
or complaint relating to the veteran's skin.

 On VA examination in March 1999, the examiner related the 
veteran's report that he had experienced a rash on the 
lateral aspect of his left leg which was identified as an 
eczematous dermatitis.  He noted that the rash was not 
present at the time of examination.  The veteran reported 
that the rash began while he was in the Persian Gulf.  The 
examiner also noted that the veteran had suffered from a 
fungal infection between his toes, but that it had responded 
to various creams and ointments.  

The evidence is otherwise negative for a diagnosis of 
dermatitis or other skin condition.  As such, the claim of 
entitlement to service connection for eczematous dermatitis 
must be denied.  As noted above, the evidence must 
demonstrate a current disability in order to establish 
entitlement to service connection.  Absent such evidence, 
the claim must be denied.



Increased Ratings 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

	Back Disability

On VA orthopedic examination in May 1997, the veteran 
reported that he had episodes of acute catches in the back 
three to four times pre month, lasting one to three days.  
He noted that such episodes included pain in the low back, 
radiating down the posterior lateral left thigh and lateral 
side of the foot and leg.  Examination revealed that the 
veteran was in an acute episode of back spasm.  His back was 
nearly immobile and he had difficulty standing straight.  
Flexion was to 20 degrees and extension was to 20 degrees.  
Lateral flexion was to 15 degrees bilaterally, and rotation 
was to 20 degrees bilaterally.  There was obvious muscle 
spasm, particularly on the left.  The veteran had a 
consistent area of hypoesthesia involving the lateral calf.  
Deep tendon reflexes were very difficult to obtain, with a 
trace at the knees and nothing at the ankles.  Straight leg 
raising was to 30 degrees bilaterally, stopped by tightness 
of the hamstring and back pain.  The diagnosis was acute 
flare-up of chronic lumbar strain syndrome.  

In September 1997, the veteran reported episodes of spasm in 
the left lower back two to three times per month.  He denied 
having lost work due to the back problems.  The veteran also 
reported numbness in the posterolateral left thigh.  On 
physical examination the veteran moved very stiffly.  
Flexion was to 45 degrees, extension to 15 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 
degrees on the right and 80 degrees on the left.  Rotation 
to the right produced tightness and discomfort.  The 
examiner noted that the veteran was not particularly tender 
in the low back to palpation or percussion.  There was no 
consistent abnormality of light touch or pinprick in the 
lower limbs.  Deep tendon reflexes in the lower limbs were 
nearly impossible to obtain even with accentuation.  There 
was a trace at the patella bilaterally and a trace at the 
Achilles level bilaterally.  There was no evidence of 
muscular atrophy.  Straight leg raising was 45 degrees on 
the right with complaints of low back pain.  Patrick's test 
on the right side was resisted, with complaints of low back 
pain.  On the left, the findings were similar with straight 
leg raising to 45 degrees.  The veteran had difficulty 
arising from a prone position.  The diagnoses were mild 
lumbar strain syndrome with significant psychophysiologic 
overlay, and gout by history.  

A January 1998 private treatment record indicates that the 
veteran had full range of motion of his back, with pain on 
extending from a flexed position.  Straight leg raising was 
negative.  Motor, sensory, and deep tendon reflexes were 
symmetrical.  

On VA joint examination in March 1999, the veteran reported 
that he stopped taking Indomethacin for joint pain because 
of a gastrointestinal bleed.  He indicated that his back 
pain had increased, with radiation to the left lower 
extremity.  On physical examination the veteran moved with 
an extremely slow, dramatic gait.  He had difficulty getting 
onto and off of the examining table.  There was lumbosacral 
tenderness and tenderness over the right paralumbar area.  
Flexion was to 82 degrees, extension was to 14 degrees, 
lateral flexion was to 20 degrees bilaterally, and rotation 
was 30 degrees bilaterally.  The left Achilles reflex was 
absent, and the examiner noted S1 hypoesthesia.  Straight 
leg raising in the sitting position was to 90 degrees 
bilaterally.  The impression was degenerative disc disease 
of the lumbar spine with S1 neuropathy on the left.

An April 2000 MRI report indicates a large central disc 
herniation of L4-L5, compressing the right and left L5 nerve 
root sheaths and the thecal sac.  There was a smaller 
central disc herniation at L3-L4 without compression of the 
nerve root sheath, but causing compression of the thecal 
sac.  

An April 2000 clinical record indicates that there was no 
tenderness with palpation of the lumbar spine.  Range of 
motion was limited in the flexion plane, secondary to 
stiffness and pain.  Straight leg raising was negative 
bilaterally.  Motor strength was 5/5 in all muscle groups of 
the lower extremities.  There was no weakness in the left 
lower extremity.  There was some slight decrease in 
sensation on the lateral side of the left lower extremity, 
but it was difficult to assess the actual distribution 
because the veteran admitted to some sensation in 
intermittent regions.  The veteran's deep tendon reflexes 
were bilaterally and symmetric, but weak, at 1/5.  The 
impression was chronic low back pain, herniated disc at L4-
L5, and degenerative discs at multiple levels of the 
lumbosacral spine.  The provider noted that the veteran had 
no radicular symptoms, focal neurologic deficits, or bowel 
or bladder incontinence.  He opined that it was adequate to 
treat the veteran as having chronic low back pain.  The 
veteran was discharged from the orthopedic clinic.

A VA spine examination was conducted in June 2000.  Heel and 
toe walking caused mid lumbar pain.  On range of motion 
testing, the veteran could extend to four degrees.  Lateral 
flexion was limited to seven degrees bilaterally.  The 
veteran had 4+ paraspinous muscle spasm.  Deep tendon 
reflexes were entirely absent.  Straight leg raising was to 
five degrees on the left and to 15 degrees on the right.  
The diagnosis was chronic lumbar pain and left sciatica.  A 
July 2000 MRI report indicates multilevel posterior disc 
bulging and protrusion.

 On VA examination in July 2002, the veteran reported that 
he had undergone steroid injections with temporary relief.  
He stated that his back pain was a six on a scale of one to 
ten, and that it was gradually getting worse.  Physical 
examination revealed straight leg raising to be positive on 
the right at 60 degrees and on the left at 45 degrees.  
There was diminished sensation to pinprick from the knee 
down the left leg and foot.  Flexion was to 60 degrees, 
extension to 20 degrees, and lateral flexion was to 20 
degrees bilaterally.  The veteran walked with a slight limp 
on the left.  He could walk on his toes, but not his heels.  
The impression was degenerative arthritis and degenerative 
disc disease of the lumbar spine, moderate disability, 
progressive.  

A March 2003 physical examination report from Trinity Pain 
Medicine Associates shows that the veteran had significant 
tenderness over the paraspinous areas with midline anterior 
compressive tenderness in the low back.  Straight leg 
raising was positive on the left at 50-60 degrees and 
negative on the right.  No atrophy or fasiculations were 
noted.  No sensory or motor deficits were appreciated.  The 
veteran moved about with relative ease and an antalgic gait.  
The assessment was persistent mechanical low back pain, 
lumbar radiculopathy, lumbar spondylosis, and discopathy by 
MRI.

The veteran underwent thoracic epidural block in March 2003, 
and a lumbar epidural block in April 2003.  Medial branch 
blocks were also conducted in April 2003.  In May 2003 the 
veteran underwent provocative discography.  A May 2003 MRI 
of the lumbar spine revealed disc protrusions and annular 
tears at L3-4 through L5-S1.

A December 2003 VA treatment note indicates that the veteran 
had completed aquatic therapy but still experienced back 
pain with radiation into the left leg.  He reported that the 
pain had decreased.  He denied bowel or bladder changes and 
any change in functional status.  The provider noted that 
the veteran walked two miles three times per week.  On 
physical examination the veteran's gait was normal, as were 
station and coordination.  Flexion and extension were 
extremely limited.  Lateral flexion and rotation were 
moderately limited.  Sensory examination was normal to light 
touch except for the left S1 dermatome and the left L4 
dermatome.  

A VA examination was carried out in July 2004.  The veteran 
reported that his back pain had worsened over the previous 
year and a half.  He noted that the pain was daily, and was 
worse with walking or other activities.  He indicated that 
he could walk only 100 yards, when he could previously walk 
two miles.  The examiner noted that a May 2004 MRI report 
indicated bulging discs and impingement of the left S1 nerve 
root.  The veteran stated that he had to quit his job 
because of his back and leg pain.  He denied bowel or 
bladder problems.  He stated that he had difficulty dressing 
himself and that his wife helped him with his shoes and 
socks.  He indicated that he had been on bed rest for 20 
days in the previous year due to flare-ups of back pain.  On 
physical examination the veteran's gait was normal, without 
a limp.  There was tenderness to palpation at L5 and S1 on 
the left side.  There was tightness of the paraspinous 
muscles throughout the lumbar spine.  Flexion was to 30 
degrees, extension to zero degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 10 degrees bilaterally.  
The veteran complained of increased pain at the limits of 
all motion testing.  Deep tendon reflexes were absent.  
Straight leg raising was negative to 90 degrees bilaterally, 
but the veteran did have some reproduction of low back pain 
with straight leg raising maneuvers.  Motor strength was 5/5 
in both lower extremities.  Sensory examination revealed a 
slight decrease in sharp sensation on the dorsum and lateral 
side of the left foot.  The impression was chronic low back 
pain with spinal stenosis and impingement of the left S1 
nerve root.  The examiner noted that the veteran was fairly 
incapacitated by his back pain and had numerous flare-ups 
and periods of bed rest.  He also noted that the veteran had 
increased limitation with repetitive use.  

The regulations for evaluation of certain disabilities of 
the spine were revised, effective on September 23, 2002.  67 
Fed. Reg. 54345 (August 22, 2002).  Additional revisions 
were made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003.  Here either the old or new rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 60 
percent evaluation for complete ankylosis of the spine in a 
favorable angle, and a 100 percent evaluation for complete 
ankylosis of the spine in an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5286.

A 40 percent rating was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 40 
percent rating for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 
degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal 
combined range of motion for the 
thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation 
where intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurological disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic 
code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's low back disability is evaluated as 60 percent 
disabling.  Such an evaluation contemplates pronounced 
intravertebral disc syndrome to include spasm, sciatic 
neuropathy and neurologic findings.  The evaluation exceeds 
that assignable for limitation of motion or strain.  Since 
diagnostic code 5293 specifically contemplates sciatic 
involvement and neurologic deficits, a separate evaluation 
for a neurologic deficit is not assignable.  If rated under 
the old or new criteria on the basis of limitation of 
motion, the maximum assignable evaluation is 40 percent.  
Consideration of neurologic deficits may then be separately 
considered.  However, the neurologic findings have been 
inconsistent and primarily sensory.  Assigning a separate 10 
percent evaluation to be combined with the maximum 40 
percent evaluation for limitation of motion would not result 
in a higher overall evaluation than the currently assigned 
60 percent.  To the extent that the veteran has reported 
incapacitating episodes, there is no indication that such 
has been prescribed by a medical professional.  

In order to warrant a higher evaluation, the evidence must 
demonstrate unfavorable ankylosis of the entire spine.  
Having reviewed the evidence pertaining to this disability, 
the Board concludes that there is no evidence of unfavorable 
ankylosis of the entire spine, and that therefore, an 
evaluation in excess of 60 percent is not available.  

	Gout

On VA general medical examination in May 1997, the veteran 
reported that he had attacks of gout about twice per year.  
The impression was history of gout attacks.  

A private medical record dated in January 1998 shows that 
the veteran had tenderness over the anterior medial 
malleolar area and over the anterior ankle joint.  

During a VA examination for chronic fatigue syndrome in 
March 1999, the veteran reported that he had acute attacks 
of gout periodically in his big toe.  He indicated that his 
most recent episode was three or four months previously.

In November 1999, the veteran presented with complaints of 
severe pain in his left foot and inability to bear weight on 
the foot.  There was slight swelling and tenderness of the 
lateral side of the left foot, mostly at the fifth proximal 
metatarsal joint.  The assessment was acute gouty arthritis.  

In February 2000 the veteran indicated that he had not 
experienced a flare-up of his gout for two months.

On VA examination in July 2002, the veteran had tenderness 
about the medial aspect of the left ankle, with no local 
swelling or heat.  Dorsiflexion was to 20 degrees, and 
plantar flexion was to 20 degrees.  Medial and lateral 
rotation was to 20 degrees.  The impression was chronic 
ankle sprains.  

During a July 2004 VA examination, the examiner noted that 
the veteran had a long history of gout affecting the left 
foot and ankle.  The veteran reported that he had 
experienced three attacks that year, and that that most 
recent attack was 10 days previously.  He noted that he was 
completely recovered from that attack.  He denied foot and 
ankle complaints between attacks.  The examiner indicated 
that the veteran's daily activities were affected only 
during attacks.  Physical examination revealed generalized 
tenderness of the left ankle to palpation.  There was no 
swelling or synovial thickening.  Range of motion was 
slightly less than the normal right ankle, with dorsiflexion 
to zero degrees, plantar flexion to 45 degrees, inversion to 
20 degrees and eversion to five degrees.  The left foot had 
normal arch, and the hind foot was properly aligned.  The 
veteran had very slight subjective discomfort with 
manipulation of the first metatarsophalangeal joint.  The 
alignment of the toes was normal.  The range of motion of 
the great toe was the same as the right, with dorsiflexion 
to 30 degrees and plantar flexion to 10 degrees.  There was 
no abnormal shoe wear or evidence of abnormal weight 
bearing, and the examiner noted that the veteran used no 
corrective devices.  The impression was gouty arthritis 
affecting only the left ankle and left great toe.  The 
examiner noted that the veteran's gout attacks responded to 
medication.  He indicated that the veteran had significant 
difficulty walking during a gout attack but that he 
otherwise had no walking limitations from the gout.  He 
concluded that the foot examination was essentially normal 
except for slight decreases of motion of the ankle.  He 
indicated that the veteran's limitations in standing and 
walking were due to his back disability and not the gout in 
the left foot and ankle.  

Gout is to be rated under Diagnostic Code 5002, for 
rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5017 (2006).

Rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent disability rating; with less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

For chronic residuals such as limitation of motion or 
ankylosis, the disability is rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5002.

It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings 
for active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation, and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Moderate foot injury will be rated as 10 percent disabling, 
moderately severe foot injury as 20 percent disabling, and 
severe foot injury as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

The evidence shows that gout affects the veteran's left 
ankle and foot.  Examination has revealed tenderness over 
the anterior medial malleolar area and over the anterior 
ankle joint.  The veteran has also reported that his big toe 
is affected by gout and that he has periodic attacks in that 
joint.  During an attack in November 1999, the veteran had 
slight swelling and tenderness, mostly at the fifth proximal 
metatarsal joint.  On most recent examination in July 2004, 
the veteran had only slight limitation of motion of the left 
ankle, and slight subjective discomfort with manipulation of 
the first metatarsophalangeal joint.  The examiner concluded 
that the veteran's limitations in standing and walking were 
due to his back disability and not the gout.  

The veteran is currently in receipt of a 10 percent 
evaluation for gout.  The Board has concluded that, based 
upon the veteran's reports of exacerbations, an evaluation 
of 20 percent is warranted.   The diagnosis is well 
established and the evidence shows that the veteran suffers 
from pain, tenderness and swelling of the affected joint.  
However, the medical evidence does not establish that the 
veteran has constitutional manifestations or incapacitating 
exacerbations that would warrant a higher evaluation.  
Further, there is no indication of marked limitation of 
motion of the ankle or of moderately severe foot injury that 
would warrant consideration of a higher evaluation under the 
diagnostic codes for the specific joints involved.  
Accordingly, a 20 percent evaluation for gout is warranted.




ORDER

Entitlement to service connection for sleep disturbance, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for depression and 
irritability, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for memory loss, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for duodenal ulcer with 
rectal bleeding is denied.

Entitlement to service connection for eczematous dermatitis 
is denied.

Entitlement to an increased rating for lumbar strain with 
degenerative disc disease and left sciatica is denied.

Entitlement to an evaluation of 20 percent for gout is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.

The record indicates that the veteran has symptoms of 
fatigue, headaches, muscle aches and joint pain.  He 
maintains that such symptoms are due to an undiagnosed 
illness.  However, the record does not address whether any 
of the reported symptoms can be ascribed to a known 
diagnostic entity.  The Board therefore concludes that it is 
without sufficient evidence to address the issue of 
entitlement to service connection for chronic fatigue, 
headaches, muscle aches, and joint pain resulting from 
undiagnosed illness.

The Board also observes that service connection for 
hypertension was denied in a February 2000 rating decision.  
The veteran submitted a notice of disagreement with respect 
to that rating decision.  However, the record does not 
reflect that the veteran has been provided with a statement 
of the case on the issue of service connection for 
hypertension in response to this notice of disagreement.  
Because the notice of disagreement has placed the issue in 
appellate status, the matter must be remanded for the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be issued a 
statement of the case regarding 
entitlement to service connection for 
hypertension.  He should also be 
informed of the requirements to perfect 
his appeal with respect to this issue. 
The RO is informed that this issue is 
not before the Board until timely 
protected.

2.  The veteran should be scheduled for 
a VA examination to determine the 
etiology of any currently present 
disorder productive of chronic fatigue, 
headaches, muscle aches, and joint pain.  

The examiner should note and detail all 
reported signs and symptoms of chronic 
fatigue, headaches, muscle aches, and 
joint pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to such signs and symptoms, and 
indicate what precipitates them.

The examiner should determine whether 
there are any objective indications that 
the veteran is suffering from chronic 
fatigue, headaches, muscle aches, and 
joint pain.

The examiner should specifically 
determine whether the veteran's 
complaints of chronic fatigue, 
headaches, muscle aches, and joint pain 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


